     Case: 1:21-cv-00615 Document #: 50 Filed: 05/07/21 Page 1 of 2 PageID #:3792




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

NIKE, INC.,
                                                     Case No. 21-cv-00615
               Plaintiff,
                                                     Judge Gary Feinerman
v.

IGGYCLOTHING 3 STORE, et al.,                        Magistrate Judge Gabriel A. Fuentes

               Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on May 4, 2021 [49], in favor of

Plaintiff Nike, Inc. (“Nike” or “Plaintiff”) and against the Defendants Identified in Schedule A in

the amount of two hundred thousand dollars ($200,000) per Defaulting Defendant for willful use

of counterfeit Nike Trademarks in connection with the offer for sale and/or sale of products

through at least the Defendant Internet Stores, and Nike acknowledges payment of an agreed upon

damages amount, costs, and interest and desires to release this judgment and hereby fully and

completely satisfy the same as to the following Defendants:

                Defendant Name                                         Line No.
                     HKYL                                                 17
                   Lily Zhang                                            105

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                1
   Case: 1:21-cv-00615 Document #: 50 Filed: 05/07/21 Page 2 of 2 PageID #:3793




Dated this 7th day of May 2021.      Respectfully submitted,


                                     /s/ RiKaleigh C. Johnson
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     RiKaleigh C. Johnson
                                     Jake M. Christensen
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080 / 312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     rjohnson@gbc.law
                                     jchristensen@gbc.law

                                     Counsel for Plaintiff Nike, Inc.




                                        2
